Title: From Alexander Hamilton to Caleb Swan, 28 May 1800
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            Camp Scotch Plains May 28th. 1800
          
          You will send with out delay, to the D PM General with General Pinckney subject to the orders of the latter bounty money sufficient to recruit two companies of Infantry in addition to the four mentioned in my letter of the twenty third instant ; and to Lieutenant Woolstonecraft, bounties subject to the orders of Major Tousard, bounty Money sufficient to recruit two new Companies of Artillery—
           C. Swan Esr. PM General
        